Citation Nr: 1452391	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-04 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 25, 2009, at the Leesburg Regional Medical Center in Leesburg, Florida.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).  

In June 2011, the Board remanded the claim for further development, including obtaining additional VA treatment records and any outstanding treatment records from the Leesburg Regional Medical Center, as well as associating with the claims file the September 2009 medical opinion from a VA physician that is referenced in the December 2009 statement of the case (SOC).  Regrettably, however, the claim requires even more development before being decided on appeal, so the Board is again remanding the claim to the AOJ.  


REMAND

The Board's June 2011 remand, as mentioned, included obtaining and associating with the claims file a copy of the September 2009 medical opinion referenced in the December 2009 SOC and obtaining all of the Veteran's VA treatment records from the VA outpatient treatment clinic in The Villages, Florida, and its parent facility in Gainesville, Florida, as well as private treatment records from the Leesburg Regional Medical Center in Leesburg, Florida.  The Board requested that the Veteran assist with the search for these records by specifying the dates, locations, and providers of his treatment at VA facilities, and completing and returning the necessary authorization form for VA to obtain the private treatment records.  

The Board indicated that, if the records were unavailable or the search otherwise yielded negative results, documentation of such findings needed to be made in the claims file and the Veteran appropriately notified.  See the June 2011 Board remand instructions.  

After again reviewing the claims file, the Board sees the AOJ obtained the required VA medical opinion in July 2011 (another opinion entirely), rather than procuring the September 2009 medical opinion, so that was still sufficient to comply with the Board's remand directive since there is the required medical comment, even if not by the person who previously provided it.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VAMC did not, however, comply with other remand directives.  In July 2011, the local VAMC sent a letter to the Veteran.  Specifically, the letter discussed the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as well as the specific rules and regulations applicable to his claim.  However, there was no specific request for him to specify dates, locations, and providers of his treatment at VA facilities, nor a VA Form 21-4142, Authorization and Consent to Release Information form, for him to complete and return to obtain records from the Leesburg Regional Medical Center.  There also is no indication the VAMC obtained the additional VA outpatient treatment records, as requested in the June 2011 Board remand.  Finally, there is no documentation in the claims file as to whether the records were requested and deemed unavailable, the search yielded negative results, or further attempts to obtain them would be futile.  Because the VAMC did not comply with these other remand instructions concerning this claim, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, this claim is again REMANDED for the following additional action:

1.  Ask the Veteran to assist in the search for his VA treatment records by specifying the dates, locations, and providers of this treatment at VA facilities.  After allowing an appropriate time for response, contact The Villages Outpatient Clinic in The Villages, Florida, and its parent facility, the Gainesville VAMC in Gainesville, Florida, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  

2.  Also ask the Veteran to complete a return a VA Form 21-4142, Authorization and Consent to Release Information form, to obtain his private medical treatment records from the Leesburg Regional Medical Center in Leesburg, Florida.  As well, ask that he assist in obtaining any additional records by clarifying the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1).  


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

